STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
DONNA RICHARDS,                                                                November 18, 2013
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 12-0237 (BOR Appeal No. 2046122)
                   (Claim No. 2010130411)

UNITED PARCEL SERVICE, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Donna Richards, by J. Thomas Greene, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. United Parcel Service, Inc., by
Jeffrey B. Brannon, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated January 26, 2012, in
which the Board affirmed a July 1, 2011, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s February 11, 2011, decision
closing Ms. Richards’s claim on a temporary total disability basis. It also affirmed the claims
administrator’s March 7, 2011, decision denying Ms. Richards’s request for authorization of
work conditioning. The Court has carefully reviewed the records, written arguments, and
appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Richards worked for United Parcel Service, Inc. as a delivery driver. On March 31,
2010, she was injured while getting out of her delivery car when the door broke loose and hit her
in the hip. The claim was held compensable for contusion of the hip. The claims administrator
closed the claim on a temporary total disability basis and denied Ms. Richards’s request for work
conditioning. On August 10, 2010, Dr. Steinman concluded that Ms. Richards had reached
maximum medical improvement. On December 20, 2010, Dr. Hennessey concluded that Ms.
Richards’s right hip contusion (bone bruise) had resolved by the date of his examination. On

                                                1
February 10, 2011, Dr. Lynch concluded that Ms. Richards had not fully recovered from her
compensable work-related injury that caused her right hip contusion and bone bruise.

        The Office of Judges reversed the claims administrator’s decisions dated October 12,
2010, and January 4, 2011, and held that the secondary condition of contusion of unspecified site
(bone bruise) be added as a compensable condition, and that the requested MRI of the right hip
be authorized. The adding of a secondary condition of contusion of unspecified site (bone bruise)
as a compensable condition and authorizing the request for an MRI of the right hip are not being
appealed. The Office of Judges further ordered that the claims administrator’s decisions dated
February 11, 2011, and March 7, 2011, be affirmed and held that the record does not demonstrate
that closing the claim on a temporary total disability basis is improper or that Ms. Richards
should be entitled to work conditioning. Ms. Richards disagrees and asserts that since Dr. Lynch
has continued to treat her with physical therapy, medications, and injections that she is entitled to
temporary total disability benefits from June 29, 2010, to March 7, 2011. Ms. Richards further
asserts that there is no evidence to rebut Dr. Lynch’s recommendation for work conditioning.

        The Office of Judges determined that the Board of Review’s Order dated March 28,
2011, that concluded Ms. Richards had reached her maximum medical improvement on August
10, 2010, was in accordance with Dr. Steinman’s findings. Ms. Richards received temporary
total disability benefits through August 10, 2010. On December 20, 2010, Dr. Hennessey
concluded that Ms. Richards’s right hip contusion had resolved. Therefore, the Office of Judges
closed the claim for temporary total disability benefits because there was no medical evidence
that demonstrated Ms. Richards’s condition had been aggravated or had progressed since the
findings of Dr. Steinman, nor that she is entitled to any additional temporary total disability
benefits. Further, the Office of Judges concluded that since the evidence did not demonstrate that
Ms. Richards was temporarily totally disabled then there is no need to authorize work
conditioning. Ultimately, the Office of Judges closed the claim on a temporary total disability
basis and denied Ms. Richards’s request for work conditioning. The Board of Review reached
the same reasoned conclusions in its decision of January 26, 2012. We agree with the reasoning
and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.
                                                                                        Affirmed.


ISSUED: November 18, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
                                                 2
Justice Menis E. Ketchum

Justice Allen H. Loughry II





                               3